Title: Benjamin Austin to Thomas Jefferson, 25 January 1816
From: Austin, Benjamin
To: Jefferson, Thomas


          
            
              Sir
               Boston Jany 25 1816
            
            I have the honor of acknowledging your Letter of Jany 9th & have taken the liberty to read it to many of our republican friends—Its contents are consider’d so valuable, that I induc’d to request your permission to have it inserted in the Chronicle.—There are many observations which are highly interesting, not only as they respect the manufacturs of our Country, but as they relate to Europe.—your opinions on the great events in france, &  your disapprobation of the ambitious veiws of Boanparte, will serve to confound your enemeis, who have been assiduous to misrepresent your conduct towards Him—It wd be highly gratifying to our Republicans in the Northern states, if such a document could appear at this period—My request is not altogether founded on my desire, but is urged by many of your most sincere friends—
            
              I subscribe myself Your undeviating friend
              Benjn Austin
            
          
          
            Would thank you for as early an answer as may be convenient, previous to the 1st of April—
          
        